DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
The Preliminary Amendment filed March 19, 2021 has been entered. 
Claims 1-44 have been canceled. 
Claims 45-74 have been added.
Claims 45-74 are pending in this application. 

Drawings
The drawings were received on August 4, 2020.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on February 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,095,426 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kent Fischmann on February 18, 2022.
The application has been amended as follows: 

As per Claim 47
Claim 47, page 2, line 1, “the block size” should read as “a block size”.

Therefore, the examiner’s amendment of claim 47 reads as follows:
Claim 47
The system of claim 45 wherein a block size for storing streaming data is larger than the block size for general purpose data.

As per Claim 49
Claim 49, page 3, line 1, “the group” should read as “a group”.

Therefore, the examiner’s amendment of claim 49 reads as follows:
Claim 49
The system of claim 48 where the error correcting code is selected from a group consisting of: Reed Solomon and Low Density Parity Check.

As per Claim 53
Claim 53, page 3, line 1, “the group” should read as “a group”.

Therefore, the examiner’s amendment of claim 53 reads as follows:
Claim 53
The system of claim 45 wherein the storage medium is selected from a group consisting of: hard disk drive platter, flash memory, and holographic memory.

As per Claim 54
Claim 54, page 3, line 1, “the storage density” should read as “a storage density”.
Claim 54, page 3, line 2, “the block” should read as “a block”.

Therefore, the examiner’s amendment of claim 54 reads as follows:
Claim 54
The system of claim 45 wherein a storage density used to store streaming data is different from the storage density used to store general purpose data and a block size used to store streaming data is different from the block size used to store general purpose data.

As per Claim 55
Claim 55, page 3, line 2, “the overlap of tracks” should read as “an overlap of tracks”.

Therefore, the examiner’s amendment of claim 55 reads as follows:
Claim 55
The system of claim 45 wherein the storage medium is a hard disk drive platter, and an overlap of tracks is different for general purpose data than for streaming data, said overlap relating to an encroachment of an adjacent track onto a portion of an existing track.

As per Claim 57
Claim 57, page 4, line 3, “the group” should read as “a group”.

Therefore, the examiner’s amendment of claim 57 reads as follows:



Claim 57
The system of claim 45 wherein the storage medium is a hard disk drive platter, and streaming data is stored differently from the general purpose data in at least one physical aspect selected from a group consisting of: bits per inch and tracks per inch.

As per Claim 60
Claim 60, page 4, line 4, “the storage system” should read as “a storage system”.

Therefore, the examiner’s amendment of claim 60 reads as follows:
Claim 60
A method for storing data comprising:
1) providing a storage device for storing data on a medium; and
2) operating a controller for
a) determining, within a storage system, whether data received from a host is general purpose data or streaming data;
a) storing general purpose data on the storage medium using a first physical storage format attribute; and
b) storing streaming data on the storage medium using a second physical storage format attribute different than said first physical storage format attribute.

As per Claim 64
Claim 64, page 5, lines 1-2, “the group” should read as “a group”.

Therefore, the examiner’s amendment of claim 64 reads as follows:


Claim 64
The method of claim 63 where the error correcting code is selected from a group consisting of: Reed Solomon and Low Density Parity Check.

As per Claim 68
Claim 68, page 5, line 1, “the group” should read as “a group”.

Therefore, the examiner’s amendment of claim 68 reads as follows:
Claim 68
The method of claim 60 wherein the storage medium is selected from a group consisting of: hard disk drive platter, flash memory, and holographic memory.

As per Claim 69
Claim 69, page 5, line 1, “the storage density” should read as “a storage density”.
Claim 69, page 5, line 2, “the block” should read as “a block”.

Therefore, the examiner’s amendment of claim 69 reads as follows:
Claim 69
The method of claim 60 wherein a storage density used to store streaming data is different from the storage density used to store general purpose data and a block size used to store streaming data is different from the block size used to store general purpose data.

As per Claim 70
Claim 70, page 6, line 2, “the overlap of tracks” should read as “an overlap of tracks”.

Therefore, the examiner’s amendment of claim 70 reads as follows:
Claim 70
The method of claim 60 wherein the storage medium is a hard disk drive platter, and an overlap of tracks is different for general purpose data than for streaming data, said overlap relating to an encroachment of an adjacent track onto a portion of an existing track.

As per Claim 72
Claim 72, page 6, line 3, “the group” should read as “a group”.

Therefore, the examiner’s amendment of claim 72 reads as follows:
Claim 72
The method of claim 60 wherein the storage medium is a hard disk drive platter, and streaming data is stored differently from the general purpose data in at least one physical aspect selected from a group consisting of: bits per inch and tracks per inch.

Allowable Subject Matter
Claims 45-74 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 45, McArthur (U.S. Patent No. 5,555,025) discloses: A data storage system (computer system 1) comprising:
1) a storage device for storing data on a medium (shift register 108); and
2) a controller (controller 106), operatively associated with the storage device, for
a) determining, within the storage system, whether data received from a host is [which format of VBI] data (3:33–36: “The VBI decoding circuitry 94 receives a format signal FORMAT from the host CPU 10 specifying which format of VBI data is to be decoded.”
Claim 4: “a register interface to receive and store format data from the format signal”.);

b) storing streaming data on the storage medium using [based on the data type of a portion of the data stream] (5:18–22: “PAL 124 cooperates with data type identification logic 126 to identify a data type for each portion of the data stream. The data type for a portion of the data stream determines the writing mode (i.e., the number of bits stored per cell) for that portion of the data stream.”).
However, the Examiner finds McArthur and Wong do not teach or suggest the claimed “a) storing general purpose data on the storage medium using a first physical storage format attribute; and b) storing streaming data on the storage medium using a second physical storage format attribute different than said first physical storage format attribute.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 45 as allowable over the prior art.  
Independent claim 60 recites similar limitations as independent claim 45 and therefore, the Examiner finds claim 60 is allowable for the same reasons as set forth above in claim 45.
	Claims 46-59 and 61-74 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112